PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
HARRELL VINES, Jennifer
Application No. 15/725,833
Filing Date: October 05, 2017
Attorney Docket No. VINES-1002
:
:     
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 20, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, August 29 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 30, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) in the form of an amendment, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.

This application is being referred to Technology Center AU 3686 for appropriate action by the Examiner in the normal course of business on the reply received.     



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions